 

Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement (this “Agreement”) is dated as of February 16, 2007
(the “Effective Date”), and is entered into by and between Allos Therapeutics,
Inc., a Delaware corporation (the “Company”), and David A. DeLong (“Executive”
and, together with the Company, the “Parties”).

RECITALS

WHEREAS, Executive has been employed by the Company as Vice President, Marketing
and Sales of the Company pursuant to an Employment Agreement, dated as of August
12, 2002, by and between the Company and Executive (the “Employment Agreement”);
and

WHEREAS, the parties have mutually determined that Executive shall terminate his
employment as Vice President, Marketing and Sales of the Company effective
February 16, 2007 (the “Separation Date”), and, in connection with such
separation, the Parties have agreed to settle any and all related agreements
between the Parties and their affiliates in the manner set forth herein.

NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are expressly acknowledged, the Parties agree and promise
as follows:


SECTION 1.              TERMINATION.  EFFECTIVE ON THE SEPARATION DATE,
EXECUTIVE SHALL TERMINATE HIS EMPLOYMENT AS THE VICE PRESIDENT, MARKETING AND
SALES OF THE COMPANY.


SECTION 2.              TERMINATION BENEFITS.  PURSUANT TO SECTION 10(D) OF THE
EMPLOYMENT AGREEMENT, AS MODIFIED HEREIN, UPON EXECUTION OF THIS AGREEMENT AND
THE FULL GENERAL RELEASE OF CLAIMS ATTACHED HERETO AS EXHIBIT B, EXECUTIVE SHALL
BE ENTITLED TO RECEIVE THE FOLLOWING SEVERANCE BENEFITS:


(A)           SEVERANCE PAYMENT.  THE COMPANY SHALL PAY TO EXECUTIVE A ONE TIME
LUMP SUM PAYMENT EQUAL TO SIX (6) MONTHS OF EXECUTIVE’S BASE SALARY IN EFFECT AS
OF THE SEPARATION DATE TO BE PAID SIX (6) MONTHS AND ONE (1) DAY FOLLOWING THE
SEPARATION DATE.


(B)           HEALTH INSURANCE.  THE COMPANY SHALL PAY THE PREMIUMS OF
EXECUTIVE’S GROUP HEALTH INSURANCE COBRA CONTINUATION COVERAGE, INCLUDING
COVERAGE FOR EXECUTIVE’S ELIGIBLE DEPENDENTS, FOR A MAXIMUM PERIOD OF SIX (6)
MONTHS FOLLOWING THE SEPARATION DATE; PROVIDED, HOWEVER, THAT (I) THE COMPANY
SHALL PAY PREMIUMS FOR EXECUTIVE’S ELIGIBLE DEPENDENTS ONLY FOR COVERAGE FOR
WHICH THOSE ELIGIBLE DEPENDENTS WERE ENROLLED IMMEDIATELY PRIOR TO THE
SEPARATION DATE; AND (II) THE COMPANY’S OBLIGATION TO PAY SUCH PREMIUMS SHALL
CEASE IMMEDIATELY UPON EXECUTIVE’S ELIGIBILITY FOR COMPARABLE GROUP HEALTH
INSURANCE PROVIDED BY A NEW EMPLOYER OF EXECUTIVE.


(C)           BONUS.   ALTHOUGH THE COMPANY IS UNDER NO OBLIGATION TO DO SO, IN
FURTHER CONSIDERATION FOR THE PROMISES AND AGREEMENTS CONTAINED HEREIN, THE
COMPANY AGREES TO PAY EXECUTIVE A BONUS PAYMENT EQUAL TO $59,217.87 PURSUANT TO
THE COMPANY’S ANNUAL INCENTIVE PLAN, AS IN EFFECT FOR FISCAL 2006.

1


--------------------------------------------------------------------------------


 


(D)           ACCRUED OBLIGATIONS.  ON THE SEPARATION DATE, THE COMPANY SHALL
PAY EXECUTIVE ALL EARNED BUT UNPAID BASE SALARY THROUGH THE SEPARATION DATE AND
REIMBURSE EXECUTIVE FOR ANY REASONABLE UNREIMBURSED EXPENSES INCURRED IN
ACCORDANCE WITH COMPANY POLICY.  ADDITIONALLY, EXECUTIVE SHALL BE ENTITLED TO A
PAYMENT FOR ALL ACCRUED BUT UNUSED VACATION AND SICK PAY THAT EXECUTIVE HAS
ACCRUED THROUGH THE SEPARATION DATE.


(E)           STOCK OPTIONS.  PURSUANT TO EXECUTIVE’S STOCK OPTION GRANT(S) AND
THE PLAN(S) GOVERNING THOSE GRANT(S) (THE “PLAN”), VESTING OF EXECUTIVE’S STOCK
OPTIONS WILL CEASE ON THE SEPARATION DATE.  ANY RIGHT TO EXERCISE ANY VESTED
SHARES OR OF THE COMPANY TO REPURCHASE ANY PREVIOUSLY EXERCISED, BUT UNVESTED
SHARES, IF ANY, WILL BE AS SET FORTH IN EXECUTIVE’S STOCK OPTION GRANT NOTICES,
THE STOCK OPTION AGREEMENTS, AND THE PLAN.


SECTION 6.              RESTRICTIVE COVENANTS.  EXECUTIVE ACKNOWLEDGES THAT THE
RESTRICTIVE COVENANTS SET FORTH IN THE PROPRIETARY INFORMATION, INVENTIONS,
NON-COMPETITION, AND NON-SOLICITATION AGREEMENT, ATTACHED HERETO AS EXHIBIT A
SHALL REMAIN IN FULL FORCE AND EFFECT FOLLOWING THE SEPARATION DATE AND
EXECUTIVE FURTHER AGREES TO COMPLY WITH THE TERMS OF SUCH RESTRICTIVE COVENANTS.


SECTION 7.              RELEASE.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, EXECUTIVE SHALL NOT BE ENTITLED TO ANY BENEFITS PURSUANT TO THIS
AGREEMENT PRIOR TO THE TIME IN WHICH HE EXECUTES A FULL GENERAL RELEASE OF
CLAIMS AGAINST THE COMPANY AND ITS AFFILIATES SUBSTANTIALLY IN THE FORM ATTACHED
HERETO AS EXHIBIT B.


SECTION 8.              NON-DISPARAGEMENT.  EXECUTIVE AGREES THAT, EXCEPT AS
REQUIRED BY APPLICABLE LAW, OR COMPELLED BY PROCESS OF LAW, AT ANY TIME
FOLLOWING THE DATE HEREOF, NEITHER EXECUTIVE, NOR ANYONE ACTING ON HIS BEHALF,
SHALL HEREAFTER MAKE ANY DEROGATORY, DISPARAGING OR CRITICAL STATEMENT ABOUT THE
COMPANY, THE COMPANY’S SUBSIDIARIES OR AFFILIATES, OR ANY OF THE COMPANY’S
CURRENT OFFICERS, DIRECTORS, EMPLOYEES, OR SHAREHOLDERS OR ANY PERSONS WHO WERE
OFFICERS, DIRECTORS, EMPLOYEES, OR SHAREHOLDERS OF THE COMPANY.  THE COMPANY
AGREES THAT, EXCEPT AS REQUIRED BY APPLICABLE LAW, OR COMPELLED BY PROCESS OF
LAW, NEITHER IT, NOR ANYONE ACTING ON ITS BEHALF, SHALL HEREAFTER MAKE ANY
DEROGATORY, DISPARAGING OR CRITICAL STATEMENT ABOUT THE EXECUTIVE.


SECTION 9.              COOPERATION BY EXECUTIVE.  FOLLOWING THE SEPARATION
DATE, EXECUTIVE WILL REASONABLY COOPERATE IN ALL REASONABLE RESPECTS WITH THE
COMPANY AND ITS AFFILIATES IN CONNECTION WITH ANY AND ALL EXISTING OR FUTURE
LITIGATION, ACTIONS OR PROCEEDINGS (WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE,
REGULATORY, OR OTHERWISE) BROUGHT BY OR AGAINST THE COMPANY OR ANY OF ITS
AFFILIATES, TO THE EXTENT THE COMPANY REASONABLY DEEMS EXECUTIVE’S COOPERATION
NECESSARY.  EXECUTIVE SHALL BE REIMBURSED FOR ALL REASONABLE OUT-OF-POCKET
EXPENSES INCURRED BY HIS AS A RESULT OF SUCH COOPERATION.


SECTION 10.            INDEMNIFICATION.  THE COMPANY ACKNOWLEDGES THAT (A) ITS
BY-LAWS (OR THOSE OF ONE OR MORE OF ITS AFFILIATES) CONTAIN PROVISIONS
INDEMNIFYING DIRECTORS AND OFFICERS TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW AND (B) EXECUTIVE IS COVERED BY SUCH PROVISIONS (AS SUCH
PROVISIONS ARE IN EFFECT ON THE SEPARATION DATE) TO THE EXTENT PERMITTED BY
APPLICABLE LAW EVEN AFTER THE SEPARATION DATE WITH RESPECT TO SUCH MATTERS
OCCURRING DURING THE COURSE OF

2


--------------------------------------------------------------------------------



 


EXECUTIVE’S EMPLOYMENT BEFORE THE SEPARATION DATE, SUBJECT TO THE TERMS OF SUCH
BY-LAW PROVISIONS (AS SUCH PROVISIONS ARE IN EFFECT ON THE SEPARATION DATE).


SECTION 11.            CONFIDENTIALITY OF AGREEMENT.  EXECUTIVE HEREBY AGREES TO
KEEP THE TERMS OF THIS AGREEMENT CONFIDENTIAL; PROVIDED, THAT THE OBLIGATIONS OF
EXECUTIVE UNDER THIS SECTION 11 SHALL NOT APPLY TO DISCLOSURES REQUIRED BY
APPLICABLE LAW, REGULATION OR ORDER OF A COURT OR GOVERNMENTAL AGENCY, TO EITHER
EXECUTIVE’S COUNSEL, OR TO EXECUTIVE’S IMMEDIATE FAMILY.


SECTION 12.            OPPORTUNITY FOR ADVICE.  BY SIGNING THIS AGREEMENT,
EXECUTIVE ACKNOWLEDGES THAT WITH THE ADVICE OF THE COMPANY, HE HAS HAD A
REASONABLE OPPORTUNITY TO CONSIDER ADVICE FROM HIS LEGAL COUNSEL.  FULLY
UNDERSTANDING THESE TERMS, EXECUTIVE IS ENTERING INTO THIS AGREEMENT KNOWINGLY
AND VOLUNTARILY.


SECTION 13.            ENTIRE AGREEMENT.  THIS AGREEMENT REPRESENTS THE ENTIRE
AGREEMENT OF THE PARTIES WITH RESPECT TO EXECUTIVE’S ENGAGEMENT AND TERMINATION
THEREOF, AND SUPERSEDES ALL PRIOR NEGOTIATIONS, DISCUSSIONS, CORRESPONDENCE,
COMMUNICATIONS, UNDERSTANDINGS AND AGREEMENTS BETWEEN THE PARTIES RELATING TO
THE SUBJECT MATTER OF THIS AGREEMENT.


SECTION 14.            GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.


SECTION 15.            SEVERABILITY.  IN THE EVENT THAT ANY PROVISION OR PORTION
OF THIS AGREEMENT SHALL BE DETERMINED TO BE INVALID OR UNENFORCEABLE FOR ANY
REASON, IN WHOLE OR IN PART, THE REMAINING PROVISIONS OF THIS AGREEMENT SHALL BE
UNAFFECTED THEREBY AND SHALL REMAIN IN FULL FORCE AND EFFECT TO THE FULLEST
EXTENT PERMITTED BY LAW.


SECTION 16.            COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL BE CONSIDERED ONE AND THE SAME AGREEMENT.

[Remainder of page intentionally left blank.]

3


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first above written.

/s/ David A. DeLong

 

David A. DeLong

 

 

 

 

 

 

 

ALLOS THERAPEUTICS, INC.

 

 

 

 

By:

/s/ Jim Caruso

 

 

Jim Caruso

 

Title:

Chief Commercial Officer

 

4


--------------------------------------------------------------------------------


 

EXHIBIT A

EXHIBIT A TO EMPLOYMENT AGREEMENT

MANAGER, EXECUTIVE PERSONNEL OR ASSISTANTS’
PROPRIETARY INFORMATION, INVENTIONS,
NON-COMPETITION, AND NON-SOLICITATION AGREEMENT

This Manager, Executive Personnel or Assistants’ Proprietary Information,
Inventions, Non-competition, and Non-solicitation Agreement (“Agreement”) is
made in consideration for my employment or continued employment by ALLOS
THERAPEUTICS, INC. or its subsidiaries or affiliates (the “Company”), and the
compensation now and hereafter paid to me.  I hereby agree as follows:

1.             NONDISCLOSURE.

1.1          Recognition of Company’s Rights; Nondisclosure.  At all times
during my employment and thereafter, I will hold in strictest confidence and
will not disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing.  I will obtain the Company’s
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at the Company and/or
incorporates any Proprietary Information.  I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.

1.2          Proprietary Information.  The term “Proprietary Information” shall
mean any and all confidential and/or proprietary knowledge, data or information
of the Company.  By way of illustration but not limitation, “Proprietary
Information” includes (a) trade secrets, inventions, mask works, ideas,
processes, formulas, source and object codes, data, programs, other works of
authorship, know-how, improvements, discoveries, developments, designs and
techniques (hereinafter collectively referred to as “Inventions”); and
(b) information regarding plans for research, development, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, suppliers and customers; and
(c) information regarding the skills and compensation of other employees of the
Company.  Notwithstanding the foregoing, it is understood that, at all such
times, I am free to use information which is generally known in the trade or
industry, which is not gained as result of a breach of this Agreement, and my
own, skill, knowledge, know-how and experience to whatever extent and in
whichever way I wish.

1.3          Third Party Information.  I understand, in addition, that the
Company has received and in the future will receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on the Company’s part to maintain the confidentiality of such information
and to use it only for certain limited purposes.  During the term of my
employment and thereafter, I will hold Third Party Information in the strictest
confidence and will not disclose to anyone (other than Company personnel who
need to know such information in connection with their work for the Company) or
use, except in connection with my work for the Company, Third Party Information
unless expressly authorized by an officer of the Company in writing.

1.4          No Improper Use of Information of Prior Employers and Others. 
During my employment by the Company I will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employer or any
other person to whom I have an obligation of confidentiality, and I will not
bring onto the premises of the Company any unpublished


--------------------------------------------------------------------------------


 

documents or any property belonging to any former employer or any other person
to whom I have an obligation of confidentiality unless consented to in writing
by that former employer or person.  I will use in the performance of my duties
only information which is generally known and used by persons with training and
experience comparable to my own, which is common knowledge in the industry or
otherwise legally in the public domain, or which is otherwise provided or
developed by the Company.

2.             ASSIGNMENT OF INVENTIONS.

2.1          Proprietary Rights.  The term “Proprietary Rights” shall mean all
trade secret, patent, copyright, mask work and other intellectual property
rights throughout the world.

2.2          Prior Inventions.  Inventions, if any, patented or unpatented,
which I made prior to the commencement of my employment with the Company are
excluded from the scope of this Agreement.  To preclude any possible
uncertainty, I have set forth on Exhibit A (Previous Inventions) attached hereto
a complete list of all Inventions that I have, alone or jointly with others,
conceived, developed or reduced to practice or caused to be conceived, developed
or reduced to practice prior to the commencement of my employment with the
Company, that I consider to be my property or the property of third parties and
that I wish to have excluded from the scope of this Agreement (collectively
referred to as “Prior Inventions”).  If disclosure of any such Prior Invention
would cause me to violate any prior confidentiality agreement, I understand that
I am not to list such Prior Inventions in Exhibit A but am only to disclose a
cursory name for each such invention, a listing of the party(ies) to whom it
belongs and the fact that full disclosure as to such inventions has not been
made for that reason.  A space is provided on Exhibit A for such purpose.  If no
such disclosure is attached, I represent that there are no Prior Inventions. 
If, in the course of my employment with the Company, I incorporate a Prior
Invention into a Company product, process or machine, the Company is hereby
granted and shall have a nonexclusive, royalty-free, irrevocable, perpetual,
worldwide license (with rights to sublicense through multiple tiers of
sublicensees) to make, have made, modify, use and sell such Prior Invention. 
Notwithstanding the foregoing, I agree that I will not incorporate, or permit to
be incorporated, Prior Inventions in any Company Inventions without the
Company’s prior written consent.

2.3          Assignment of Inventions.  Subject to Sections 2.4, and 2.6, I
hereby assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all my right, title and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) whether
or not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my employment with the Company.  Inventions
assigned to the Company, or to a third party as directed by the Company pursuant
to this Section 2, are hereinafter referred to as “Company Inventions.”

2.4          Nonassignable Inventions.  I recognize that, in the event of a
specifically applicable state law, regulation, rule, or public policy (“Specific
Inventions Law”), this Agreement will not be deemed to require assignment of any
invention which qualifies fully for protection under a Specific Inventions Law
by virtue of the fact that any such invention was, for example, developed
entirely on my own time without using the Company’s equipment, supplies,
facilities, or trade secrets and neither related to the Company’s actual or
anticipated business, research or development, nor resulted from work performed
by me for the Company.  In the absence of a Specific Inventions Law, the
preceding sentence will not apply.

2.5          Obligation to Keep Company Informed.  During the period of my
employment and for six months after the last day of my employment with the
Company, I will promptly disclose to the Company fully and in writing all
Inventions authored, conceived or reduced to practice by me,


--------------------------------------------------------------------------------


 

either alone or jointly with others.  In addition, I will promptly disclose to
the Company all patent applications filed by me or on my behalf within a year
after termination of employment.  At the time of each such disclosure, I will
advise the Company in writing of any Inventions that I believe fully qualify for
protection under the provisions of a Specific Inventions Law; and I will at that
time provide to the Company in writing all evidence necessary to substantiate
that belief.  The Company will keep in confidence and will not use for any
purpose or disclose to third parties without my consent any confidential
information disclosed in writing to the Company pursuant to this Agreement
relating to Inventions that qualify fully for protection under a Specific
Inventions Law.  I will preserve the confidentiality of any Invention that does
not fully qualify for protection under a Specific Inventions Law.

2.6          Government or Third Party.  I also agree to assign all my right,
title and interest in and to any particular Invention to a third party,
including without limitation the United States, as directed by the Company.

2.7          Works for Hire.  I acknowledge that all original works of
authorship which are made by me (solely or jointly with others) within the scope
of my employment and which are protectable by copyright are “works made for
hire,” pursuant to United States Copyright Act (17 U.S.C., Section 101).

2.8          Enforcement of Proprietary Rights.  I will assist the Company in
every proper way to obtain, and from time to time enforce, United States and
foreign Proprietary Rights relating to Company Inventions in any and all
countries.  To that end I will execute, verify and deliver such documents and
perform such other acts (including appearances as a witness) as the Company may
reasonably request for use in applying for, obtaining, perfecting, evidencing,
sustaining and enforcing such Proprietary Rights and the assignment thereof.  In
addition, I will execute, verify and deliver assignments of such Proprietary
Rights to the Company or its designee.  My obligation to assist the Company with
respect to Proprietary Rights relating to such Company Inventions in any and all
countries shall continue beyond the termination of my employment, but the
Company shall compensate me at a reasonable rate after my termination for the
time actually spent by me at the Company’s request on such assistance.

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me.  I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.

3.             NO CONFLICTS OR SOLICITATION. I acknowledge that during my
employment I will have access to and knowledge of Proprietary Information.  I
also acknowledge that during my employment with the Company, I have held and/or
will hold a management or executive position or am, or will be, an assistant to
a manager or executive. To protect the Company’s Proprietary Information, I
agree that during the period of my employment by the Company I will not, without
the Company’s express written consent, engage in any other employment or
business activity directly related to the business in which the Company is now
involved or becomes involved, nor will I engage in any other activities which
conflict with my obligations to the Company.  To protect the Company’s
Proprietary Information, and because of the position in the Company that I hold,
I agree that during my employment with the Company whether full-time or
part-time and for a period of one year after my last day of employment with the
Company, I will not (a) directly or indirectly solicit or induce any employee of
the Company to terminate or negatively alter his or her relationship with the
Company or (b) directly or indirectly solicit the business of any client or
customer of the Company (other than on behalf of the Company) or (c) directly or
indirectly induce any client, customer,


--------------------------------------------------------------------------------


 

supplier, vendor, consultant or independent contractor of the Company to
terminate or negatively alter his, her or its relationship with the Company.  I
agree that the geographic scope of the non-solicitation should include the
“Restricted Territory” (as defined below).

4.             If any restriction set forth in this Section 4 is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

5.             COVENANT NOT TO COMPETE.  I acknowledge that during my employment
I will have access to and knowledge of Proprietary Information.  I also
acknowledge that during my employment with the Company, I have held and/or will
hold a management or executive position or am, or will be, an assistant to a
manager or executive.  To protect the Company’s Proprietary Information, and
because of the position in the Company that I may hold, I agree that during my
employment with the Company whether full-time or part-time and for a period of
one year after my last day of employment with the Company, I will not directly
or indirectly engage in (whether as an employee, consultant, proprietor,
partner, director or otherwise), or have any ownership interest in, or
participate in the financing, operation, management or control of, any person,
firm, corporation or business that engages in a “Restricted Business” in a
“Restricted Territory” (as defined below).  It is agreed that ownership of (i)
no more than one percent (1%) of the outstanding voting stock of a publicly
traded corporation, or (ii) any stock I presently own shall not constitute a
violation of this provision.

5.1          Reasonable.  I agree and acknowledge that the time limitation on
the restrictions in this paragraph, combined with the geographic scope, is
reasonable.  I also acknowledge and agree that this paragraph is reasonably
necessary for the protection of Company’s Proprietary Information as defined in
paragraph 1.2 herein, that through my employment I shall receive adequate
consideration for any loss of opportunity associated with the provisions herein,
and that these provisions provide a reasonable way of protecting Company’s
business value which will be imparted to me.  If any restriction set forth in
this Section 5 is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable.

5.2          As used herein, the terms:

(i)            “Restricted Business” shall mean the development or
commercialization of radiosensitizers.

(ii)           “Restricted Territory” shall mean any state, county, or locality
in the United States in which the Company conducts business and any other
country, city, state, jurisdiction, or territory in which the Company does
business.

6.             RECORDS.  I agree to keep and maintain adequate and current
records (in the form of notes, sketches, drawings and in any other form that may
be required by the Company) of all Proprietary Information developed by me and
all Inventions made by me during the period of my employment at the Company,
which records shall be available to and remain the sole property of the Company
at all times.

7.             NO CONFLICTING OBLIGATION.  I represent that my performance of
all the terms of this Agreement and as an employee of the Company does not and
will not breach any agreement to keep in confidence information acquired by me
in confidence or in trust prior to my employment by the Company.  I have not
entered into, and I agree I will not enter into, any agreement either written or
oral in conflict herewith.

8.             RETURN OF COMPANY MATERIALS.  When I leave the employ of the
Company, I will deliver to the Company any and all drawings, notes, memoranda,
specifications, devices, formulas, and documents, together with all copies
thereof, and any other material containing or disclosing any Company Inventions,
Third Party Information or Proprietary Information of the Company, unless agreed
to by the Company.  I further agree that any property situated on the Company’s
premises and owned by the Company, including disks and other storage media,
filing cabinets or other work areas, is subject to inspection by Company
personnel at any time with or without notice.


--------------------------------------------------------------------------------


 

9.             LEGAL AND EQUITABLE REMEDIES.  Because my services are personal
and unique and because I may have access to and become acquainted with the
Proprietary Information of the Company, the Company shall have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief, without bond and without prejudice to any
other rights and remedies that the Company may have for a breach of this
Agreement.

10.          NOTICES.  Any notices required or permitted hereunder shall be
given to the appropriate party at the address specified below or at such other
address as the party shall specify in writing.  Such notice shall be deemed
given upon personal delivery to the appropriate address or if sent by certified
or registered mail, three days after the date of mailing.

11.          NOTIFICATION OF NEW EMPLOYER.  In the event that I leave the employ
of the Company, I hereby consent to the notification of my new employer of my
rights and obligations under this Agreement.

12.          GENERAL PROVISIONS.

12.1        Governing Law; Consent to Personal Jurisdiction and Exclusive
Forum.  This Agreement will be governed by and construed according to the laws
of the State of Colorado as such laws are applied to agreements entered into and
to be performed entirely within Colorado between Colorado residents.  I hereby
expressly understand and consent that my employment is a transaction of business
in the State of Colorado and constitutes the minimum contacts necessary to make
me subject to the personal jurisdiction of the state courts and federal courts
located in the State of Colorado, for any lawsuit filed against me by Company
arising from or related to this Agreement.  I agree and acknowledge that any
controversy arising out of or relating to this Agreement or the breach thereof,
or any claim or action to enforce this Agreement or portion thereof, or any
controversy or claim requiring interpretation of this Agreement must be brought
in a forum located within the State of Colorado.  No such action may be brought
in any forum outside the State of Colorado.  Any action brought in contravention
of this paragraph by one party is subject to dismissal at any time and at any
stage of the proceedings by the other, and no action taken by the other in
defending, counter claiming or appealing shall be construed as a waiver of this
right to immediate dismissal.  A party bringing an action in contravention of
this paragraph shall be liable to the other party for the costs, expenses and
attorney’s fees incurred in successfully dismissing the action or successfully
transferring the action to the state courts and federal courts located in the
State of Colorado.

12.2        Severability.  In case any one or more of the provisions contained
in this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.  If moreover, any one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity or subject, it shall be construed
by limiting and reducing it, so as to be enforceable to the extent compatible
with the applicable law as it shall then appear.

12.3        Successors and Assigns.  This Agreement will be binding upon my
heirs, executors, administrators and other legal representatives and will be for
the benefit of the Company, its successors, and its assigns.

12.4        Survival.  The provisions of this Agreement shall survive the
termination of my employment and the assignment of this Agreement by the Company
to any successor in interest or other assignee.

12.5        Employment.  I agree and understand that my employment is at-will
which means I or the company each have the right to terminate my employment at
will, with or without advanced notice and with or without cause.  I further
agree and understand that nothing in this Agreement shall confer any right with
respect to continuation of employment by the Company, nor shall it interfere in
any way with my right or the Company’s right to terminate my employment at any
time, with or without cause.


--------------------------------------------------------------------------------


 

12.6        Waiver.  No waiver by the Company of any breach of this Agreement
shall be a waiver of any preceding or succeeding breach.  No waiver by the
Company of any right under this Agreement shall be construed as a waiver of any
other right.  The Company shall not be required to give notice to enforce strict
adherence to all terms of this Agreement.

12.7        Entire Agreement.  The obligations pursuant to Sections 1 through 8
(including all subparts) of this Agreement shall apply to any time during which
I was previously employed, or am in the future employed, by the Company as a
consultant if no other agreement governs nondisclosure and assignment of
inventions during such period.  This Agreement is the final, complete and
exclusive agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior discussions between us.  No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing and signed by the party to be charged.  Any
subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement

This Agreement shall be effective as of the August 12, 2002.

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.  I HAVE
COMPLETELY FILLED OUT EXHIBIT A TO THIS AGREEMENT.

Dated:

 

 

 

 

 

/s/ David A. DeLong

 

David A. DeLong

 

 

 

 

 

 

 

ACCEPTED AND AGREED TO:

 

 

 

 

/s/ Michael E. Hart

 


--------------------------------------------------------------------------------


 

EXHIBIT A

TO:

Allos Therapeutics, Inc.

 

 

 

 

FROM:

David A. DeLong

 

 

 

 

DATE:

 

 

 

 

 

SUBJECT:

Previous Inventions

 

 

1.             Except as listed in Section 2 below, the following is a complete
list of all inventions or improvements relevant to the subject matter of my
employment by Allos Therapeutics, Inc. that have been made or conceived or first
reduced to practice by me alone or jointly with others prior to my engagement by
the Company:

o

No inventions or improvements.

 

 

o

See below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

Additional sheets attached.

2.             Due to a prior confidentiality agreement, I cannot complete the
disclosure under Section 1 above with respect to inventions or improvements
generally listed below, the proprietary rights and duty of confidentiality with
respect to which I owe to the following party(ies):

Invention or Improvement

 

Party(ies)

 

Relationship

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

o            Additional sheets attached.


--------------------------------------------------------------------------------


 

EXHIBIT B

RELEASE AGREEMENT

I understand that my position with Allos Therapeutics, Inc. (the “Company”)
terminated effective            ,       (the “Separation Date”).  The Company
has agreed that if I choose to sign this Release, the Company will pay me
certain severance benefits pursuant to the terms of the Separation Agreement
(the “Agreement”) between myself and the Company, and any agreements
incorporated therein by reference.  I understand that I am not entitled to such
benefits unless I sign this Release and it becomes fully effective.  I
understand that, regardless of whether I sign this Release, the Company will pay
me all of my accrued salary and vacation through the Separation Date, to which I
am entitled by law.

In consideration for the severance benefits I am receiving under the Agreement,
I hereby release the Company and its officers, directors, agents, attorneys,
employees, shareholders, parents, subsidiaries, and affiliates from any and all
claims, liabilities, demands, causes of action, attorneys’ fees, damages, or
obligations of every kind and nature, whether they are now known or unknown,
arising at any time prior to the date I sign this Release.  This general release
includes, but is not limited to:  all federal and state statutory and common law
claims, claims related to my employment or the termination of my employment or
related to breach of contract, tort, wrongful termination, discrimination, wages
or benefits, or claims for any form of equity or compensation.  Notwithstanding
the release in the preceding sentence, I am not releasing any right of
indemnification I may have for any liabilities arising from my actions within
the course and scope of my employment with the Company.

If I am forty (40) years of age or older as of the Separation Date, I
acknowledge that I am knowingly and voluntarily waiving and releasing any rights
I may have under the federal Age Discrimination in Employment Act of 1967, as
amended (“ADEA”).  I also acknowledge that the consideration given for the
waiver in the above paragraph is in addition to anything of value to which I was
already entitled.  I have been advised by this writing, as required by the ADEA
that:  (a) my waiver and release do not apply to any claims that may arise after
my signing of this Release; (b) I should consult with an attorney prior to
executing this Release; (c) I have twenty-one (21) days within which to consider
this Release (although I may choose to voluntarily execute this Release
earlier); (d) I have seven (7) days following the execution of this release to
revoke the Release; and (e) this Release will not be effective until the eighth
day after this Release has been signed both by me and by the Company (“Effective
Date”).

Agreed:

 

 

 

 

 

 

 

 

ALLOS THERAPEUTICS INC.

 

DAVID A. DELONG

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 


--------------------------------------------------------------------------------